Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Claims 1-20 are currently amended.
Response to Amendment
The amendment dated 18 May 2022 has been entered into the record.
Response to Arguments
Applicant’s arguments have been fully considered, and to the extent they may be applicable to the new rejections below, the arguments are addressed as follows:
Applicant argues that prior art reference of record Toyoda does not disclose a plurality of patterns that are capable of guiding a liquid drop discharged to each pixel region to spread on the base layer, as recited in independent claim 1 as currently amended. This argument is not persuasive. As seen in at least figures 6C – 7E of Toyoda, the plurality of patterns 706 guides drop 790R in a manner such that the drop does not overflow into neighboring subpixel 703G. Moreover, the claim limitation “the plurality of patterns in each pixel region are configured to guide a liquid drop discharged to each pixel region to spread on the base layer” is a functional claim limitation that states what necessarily happens as a result of the structure recited in the claim. The only recitations of structure recited in independent claim 1 is that the plurality of patterns are located in each pixel region and that the height of each pattern of the plurality of patterns is lower than a height of each partitioning wall of the plurality of partitioning walls. Since the preceding is all that the claim recites for the structure of a plurality of partitioning walls, then any structure in the prior art that is comprised of the recited structure necessarily performs the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 1 and 8, the meaning of the limitation “a plurality of partitioning walls…for a plurality of pixels that are to be formed” is unclear. It is not clear as to whether not the pixels are actually formed since only the intention of pixels being formed at some undefined time in the future is expressed. For the purpose of examining the present application, the limitation has been construed as meaning “a plurality of partitioning walls located on the base layer and dividing the base layer into a plurality of pixel regions comprised of a plurality of pixels”.
Re: claims 2-7 and 9-14, because they depend upon either claims 1 or 8, they are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 2006/0008713), of record, in view of Shim (US 2010/0141875).
Re: claim 1, Toyoda discloses a base layer 742; a plurality of partitioning walls (the far left, far right, and middle instances of element 706 as disclosed in Fig. 2) located on the base layer and dividing the base layer into a plurality of pixel regions comprised of a plurality of pixels (Figs. 1A, 2, 8B; para. 37); wherein each pixel region of the plurality of pixel regions is defined by corresponding two adjacent partitioning walls of the plurality of partitioning walls (Figs. 2, 8B); a plurality of patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) located in each pixel region of the plurality of pixel regions of the base layer, wherein the plurality of patterns in each pixel region are configured to guide a liquid drop discharged to each pixel region to spread on the base layer (capability to so guide disclosed in at least Figs. 2, 6C, 7D, 7E, 8B).
Toyoda does not explicitly disclose that a height of each pattern of the plurality of patterns is lower than a height of each partitioning wall of the plurality of partitioning walls.
Shim discloses that a height of each pattern of the plurality of patterns (Fig. 5F, where the plurality of patterns are comprised of the two center instances of element 220) is lower than a height of each partitioning wall of the plurality of partitioning walls (Fig. 5F, where the partitioning walls are comprised of the far left and far right instances of element 320 stacked on element 220).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a height of each pattern of the plurality of patterns be lower than a height of each partitioning wall of the plurality of partitioning walls, as disclosed by Shim, in the device disclosed by Toyoda for the purposes of maintaining a uniform cell gap, optimizing the size of the aperture for each pixel, and reducing the number of manufacturing steps in the process of fabricating the spacers (see para. 14 of Shim).
Re: claim 8, Toyoda discloses a substrate 574 (Figs. 1A, 2) comprising a base layer 742; a plurality of partitioning walls (the far left, far right, and middle instances of element 706 as disclosed in Fig. 2) located on the base layer and dividing the base layer into a plurality of pixel regions comprised of a plurality of pixels (Figs. 1A, 2, 8B; para. 37); wherein each pixel region of the plurality of pixel regions is defined by corresponding two adjacent partitioning walls of the plurality of partitioning walls (Figs. 2, 8B); and a plurality of patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) located in each of the pixel region of the plurality of pixel regions of the base layer, and wherein the plurality of patterns in each pixel region are configured to guide a liquid drop discharged to each pixel region to spread on the base layer (capability to so guide disclosed in at least Figs. 2, 6C, 7D, 7E, 8B).
Toyoda does not explicitly disclose that a height of each pattern of the plurality of patterns is lower than a height of each partitioning wall of the plurality of partitioning walls.
Shim discloses that a height of each pattern of the plurality of patterns (Fig. 5F, where the plurality of patterns are comprised of the two center instances of element 220) is lower than a height of each partitioning wall of the plurality of partitioning walls (Fig. 5F, where the partitioning walls are comprised of the far left and far right instances of element 320 stacked on element 220).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a height of each pattern of the plurality of patterns be lower than a height of each partitioning wall of the plurality of partitioning walls, as disclosed by Shim, in the device disclosed by Toyoda for the purposes of maintaining a uniform cell gap, optimizing the size of the aperture for each pixel, and reducing the number of manufacturing steps in the process of fabricating the spacers (see para. 14 of Shim).
Re: claim 15, Toyoda discloses the steps of forming a plurality of patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) on a base layer 742, 710 (Fig. 2), each pattern of the plurality of patterns having a first height (Fig. 2); forming a plurality of partitioning walls (the far left, far right, and middle instances of element 706 as disclosed in Fig. 2) on the base layer to define a plurality of pixel regions (Figs. 2, 8B), wherein each partitioning wall of the plurality of partitioning walls has a second height (Fig. 2); and wherein each pixel region of the plurality of pixel regions is defined by corresponding two adjacent partitioning walls of the plurality of partitioning walls (Figs. 2, 8B); and discharging the liquid drop on the base layer using the plurality of patterns, wherein the liquid drop contacts to the base layer (Fig. 6C).
Toyoda does not explicitly disclose that the second height of the plurality of partitioning walls is greater than the first height of the plurality of patterns.
Shim discloses that the second height of the plurality of partitioning walls (Fig. 5F, where the partitioning walls are comprised of the far left and far right instances of element 320 stacked on element 220) is greater than the first height of the plurality of patterns (Fig. 5F, where the plurality of patterns are comprised of the two center instances of element 220).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the second height of the plurality of partitioning walls be greater than the first height of the plurality of patterns, as disclosed by Shim, in the method disclosed by Toyoda for the purposes of maintaining a uniform cell gap, optimizing the size of the aperture for each pixel, and reducing the number of manufacturing steps in the process of fabricating the spacers (see para. 14 of Shim).
Re: claim 18, Toyoda and Shim disclose the limitations of claim 15, and Toyoda further discloses that the spreading of the liquid drop includes allowing the liquid drop discharged to each pixel region to move along the plurality of patterns (Figs. 2, 8B).
Re: claims 2 and 9, Toyoda and Shim disclose the limitations of claims 1 and 8, respectively, and Toyoda further discloses that each pattern of the plurality of patterns has a linear shape (Figs. 2, 8B).
Re: claim 16, Toyoda and Shim disclose the limitations of claim 15, and Toyoda further discloses that each of the plurality of patterns has a linear shape (Figs. 2, 8B).
Re: claims 3 and 10, Toyoda and Shim disclose the limitations of claims 1 and 8, respectively, and Toyoda further discloses that the plurality of patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) are arranged repeatedly and alternately to form a plurality of grooves and a plurality of ridges (Figs. 2, 7E), and Shim discloses that a height of each ridge (Fig. 5F, where the center two instances of 220 are ridges) of the plurality of ridges is lower than the height of each partitioning wall (Fig. 5F, where the far left and far right instances of element 220 and element 320 are the partitioning walls).
Re: claim 17, Toyoda and Shim disclose the limitations of claim 15, and Toyoda further discloses that the plurality of patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) are arranged repeatedly and alternately to form a plurality of grooves and a plurality of ridges (Figs. 2, 7E).
Re: claims 4 and 11, Toyoda and Shim disclose the limitations of claims 1 and 8 respectively, and Toyoda further discloses that the plurality of patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) in each pixel region are configured to cause the liquid drop discharged to each pixel region to move along each of the plurality of patterns (capability discloses in Fig. 8B; para. 75).
Re: claims 5 and 12, Toyoda and Shim disclose the limitations of claims 4 and 11 respectively, and Toyoda further discloses that the liquid drop discharged to each pixel region is uniformly applied (para. 77 states that the procedure to make color filter 703R is repeated for each color R, B, G).
Re: claim 19, Toyoda and Shim disclose the limitations of claim 18, and Toyoda further discloses that the discharging of the liquid drop includes uniformly applying the liquid drop to each pixel region of the plurality of pixel regions (para. 77 states that the procedure to make color filter 703R is repeated for each color R, B, G).
Re: claims 6 and 13, Toyoda and Shim disclose the limitations of claims 1 and 8, respectively, and Toyoda further discloses that each of the plurality of patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) is formed by lithography, imprinting, inkjet printing, or roll printing (paras. 70-71 disclose lithography).
Re: claim 20, Toyoda and Shim disclose the limitations of claim 15, and Toyoda further discloses that the forming of the plurality of patterns includes forming the plurality of patterns (Fig. 2, all instances of 706 except for those comprising the partitioning walls) using lithography, imprinting, inkjet printing, or roll printing (paras. 70-71 disclose lithography).
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Shim and Moriya (US 7547567), of record.
Re: claims 7 and 14, Toyoda and Shim disclose the limitations of claims 6 and 8 respectively, and Toyoda further discloses that each of the plurality of patterns is formed by etching (para. 71). However, neither reference explicitly discloses that the etching is performed by using lasers and chemicals.
Moriya discloses that the etching is performed by using lasers or chemicals (Fig. 6E; col. 12, lines 13-14 disclose UV and lines 18-20 disclose fluoric acid). While Moriya does not explicitly disclose that both laser and chemicals are used in the etching, a person of ordinary skill in the art at a time prior to the effective date would have optimized the etching methods such that only those areas to be removed are subject to the process.  In addition, the claim limitation is a product-by-process limitation. A product-by-process claim is an apparatus claim in which a product is claimed in terms of the method used to manufacture it.  While claiming subject matter using a product-by-process limitation in an apparatus claim is permissible, the determination of the patentability of the claim does not depend upon the method of the product’s production unless the applicant can show that the product has unobvious structural differences that are the result of the product being subject to the identified process.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113). There is no evidence of record that the combination of the UV and chemical etching process imparts a characteristic to the patterns that would not otherwise have been present if some other process known in the art were used to create the patterns. Thus, the etching process used to make the patterns is not limiting.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871